Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 120 with reference to Application Number:  12/898265 filed on 10/05/2010.

Information Disclosure Statement
The Information Disclosure Statement(s) have been reviewed by the examiner and are found to comply with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.

Drawings
The drawing(s) have been reviewed by the examiner and are found to comply with the provisions of 37 CFR 1.81 to 1.85.

Election/Restrictions
Claims 51 and 63 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 05/10/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/10/2022 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Bradley Wilson on 08/10/2022.
The application has been amended as follows: 
The Examiner’s amendment is attached, and marked okay to enter as requested.

Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claim 51, 63, or dependents therein.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art of reference, Cipollone (US 20100252039), fails to disclose or render obvious all of the claimed features in the instant application. Cipollone discloses a nasal CPAP system including first and second flow circuits each including a nozzle connected to a channel with a patient side directing gas to and from a patient’s naris, with first and second ports fluidly connected to the channel and ambient air so that a jet stream created by the nozzle is deliverable to the channel and divertible to the first and second ports (see Figs. 59 – 63, first and second ports 6605 and 6621, and Fig. 64B, first and second ports 6803 and 6805/6807). While Cipollone discloses that breathing and/or entrainment apertures can comprise a variety of apertures at different locations of the nasal manifold (see Fig. 64b and [00252]), Cipollone does not disclose that the first port is formed in the upper wall surface and the second port is formed in the lower wall surface, such that the cross-sectional area of the first port at interior/exterior apertures is greater than the second port so as to facilitate a greater volumetric gas flow from the first port than the second port. The nasal CPAP embodiments all include an enlarged port in the lower wall surface (see Figures 59 – 81), and Cipollone lends no motivation for modifying embodiments such as Fig. 64b to enlarge a port in the upper wall surface relative to a port in the lower wall surface. Furthermore, one of ordinary skill in the art would not have been motivated to provide the described modification, because greater entrainment from the upper wall would generate sound that faces the ears, and other possible impacts such as drying of the eyes. Applicant’s first and second ports are specifically configured so that the larger sized upper port allows for complete venting of the nozzle jet stream upon exhalation, see Fig. 8c.
The Examiner additionally cites Duquette (US 20090165799), Pierro (US 20070125379), and Niles (US 6253766, see Fig. 9) as prior art of note.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY H PHILIPS/            Primary Examiner, Art Unit 3799